Exhibit 10.1

CLEARWIRE CORPORATION

UP TO $300,000,000 OF COMMON STOCK

CONTROLLED EQUITY OFFERINGSM

SALES AGREEMENT

May 4, 2012

CANTOR FITZGERALD & CO.

499 Park Avenue

New York, New York 10022

Ladies and Gentlemen:

CLEARWIRE CORPORATION, a Delaware corporation (the “Company”), confirms its
agreement with CANTOR FITZGERALD & CO. (“CF&Co”) as follows:

1. Issuance and Sale of Shares. The Company and CF&Co each agree that, from time
to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through CF&Co, acting as
agent and/or principal, shares of the Company’s Class A Common Stock, par value
$0.0001 per share (the “Common Stock”), having an aggregate offering price of up
to $300,000,000 (the “Shares”). The issuance and sale of Shares through CF&Co
will be effected pursuant to the Registration Statement (as defined below) filed
by the Company and declared effective by the Securities and Exchange Commission
(the “Commission”), although nothing in this Agreement shall be construed as
requiring the Company to issue the Shares.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-178329), including a base prospectus dated December 5, 2011,
relating to certain securities, including the Shares to be issued from time to
time by the Company, and which incorporates by reference documents that the
Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”). The Company has prepared a
prospectus supplement, specifically relating to the Shares (the “Prospectus
Supplement”), to the base prospectus included as part of such registration
statement. The Company has furnished to CF&Co, for use by CF&Co, copies of the
prospectus included as part of such registration statement, as supplemented by
the Prospectus Supplement, relating to the Shares. Except where the context
otherwise requires, such registration statement, on each date and time that such
registration statement and any post-effective amendment thereto became or
becomes effective, including all documents filed as part thereof or incorporated
by reference therein, and including any information contained in a Prospectus
(as defined below) subsequently filed with the Commission pursuant to Rule
424(b) under the Securities Act and deemed to be a part of such registration
statement pursuant to Rule 430B or 462(b) of the Securities Act, is herein
called the “Registration Statement.” The base prospectus, including all
documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 of the Securities Act Regulations (“Rule 433”), relating to the
Shares that (i) is required to be filed with the Commission by the Company or
(ii) is exempt from filing pursuant to Rule 433(d)(5)(i), in each case in the
form filed or required to be filed with the Commission or, if not



--------------------------------------------------------------------------------

required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) (an “Issuer Free Writing Prospectus”), is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to either the Electronic Data Gathering Analysis and Retrieval System
or Interactive Data Electronic Applications (collectively, “IDEA”).

2. Placements. Each time that the Company wishes to issue and sell the Shares
hereunder (each, a “Placement”), it will notify CF&Co by email notice (or other
method mutually agreed to in writing by the parties) containing the parameters
in accordance with which it desires the Shares to be sold, which shall at a
minimum include the number of Shares to be issued (the “Placement Shares”), the
time period during which sales are requested to be made, any limitation on the
number of Shares that may be sold in any one Trading Day (as defined in
Section 3) and any minimum price below which sales may not be made (a “Placement
Notice”), a form of which containing such minimum sales parameters necessary is
attached hereto as Schedule 1. The Placement Notice shall originate from any of
the individuals from the Company set forth on Schedule 2 (with a copy to each of
the other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from CF&Co set forth on Schedule 2, as such
Schedule 2 may be amended from time to time. The Placement Notice shall be
effective upon receipt by CF&Co unless and until (i) in accordance with the
notice requirements set forth in Section 4, CF&Co declines to accept the terms
contained therein for any reason, in its sole discretion, (ii) the entire amount
of the Placement Shares have been sold, (iii) the Company suspends or terminates
the Placement Notice, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) the
Agreement has been terminated under the provisions of Section 11. The amount of
Shares to be issued and sold pursuant to any Placement Notice, taken together
with any shares that are issuable upon the exercise of existing pre-emptive
rights, shall not exceed the amount of authorized and unissued shares of Common
Stock, and compliance with such limitation shall be solely the obligation of the
Company. The amount of any discount, commission or other compensation to be paid
by the Company to CF&Co in connection with the sale of the Placement Shares
shall be calculated in accordance with the terms set forth in Schedule 3. It is
expressly acknowledged and agreed that neither the Company nor CF&Co will have
any obligation whatsoever with respect to a Placement or any Placement Shares
unless and until the Company delivers a Placement Notice to CF&Co and CF&Co does
not decline such Placement Notice pursuant to the terms set forth above, and
then only upon the terms specified therein and herein. In the event of a
conflict between the terms of this Agreement and the terms of a Placement
Notice, the terms of the Placement Notice will control.

3. Sale of Placement Shares by CF&Co. Subject to the terms and conditions herein
set forth, upon the Company’s issuance of a Placement Notice, and unless the
sale of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, CF&Co, for
the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
NASDAQ Global Select Market (“NASDAQ”) to sell such Placement Shares up to the
amount specified, and otherwise in accordance with the terms of such Placement
Notice. CF&Co will provide written confirmation to the Company (including by
email correspondence to each of the individuals of the Company set forth on
Schedule 2, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) no later
than the opening of the Trading Day immediately following the Trading Day on
which it

 

-2-



--------------------------------------------------------------------------------

has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the compensation payable by the Company to
CF&Co pursuant to Section 2 with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company, with an itemization of the deductions
made by CF&Co (as set forth in Section 5(a)) from the gross proceeds that it
receives from such sales. Unless otherwise set forth in a Placement Notice,
CF&Co may sell Placement Shares by any method permitted by law deemed to be an
“at the market” offering as defined in Rule 415 of the Securities Act, including
without limitation sales made directly on NASDAQ, on any other existing trading
market for the Common Stock or to or through a market maker. After consultation
with the Company and subject to the terms of the Placement Notice, CF&Co may
also sell Placement Shares in privately negotiated transactions. The Company
acknowledges and agrees that (i) there can be no assurance that CF&Co will be
successful in selling Placement Shares, and (ii) CF&Co will incur no liability
or obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by CF&Co to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3. For
the purposes hereof, “Trading Day” means any day on which the Company’s Common
Stock is purchased and sold on the principal market on which the Common Stock is
listed or quoted.

4. Suspension of Sales. The Company or CF&Co may, upon notice to the other party
in writing (including by email correspondence to each of the individuals of the
other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair either
party’s obligations with respect to any Placement Shares sold hereunder prior to
the receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.

5. Settlement.

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price at which such Placement
Shares were sold, after deduction for (i) CF&Co’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to CF&Co hereunder
pursuant to Section 7(g) hereof, and (iii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

(b) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting CF&Co’s or its designee’s account (provided CF&Co
shall have given the Company written notice of such designee prior to the
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely
tradeable, transferable, registered shares in good deliverable form. On each
Settlement Date, CF&Co will deliver the related Net Proceeds in same day funds
to an account designated by the Company on, or prior to, the Settlement
Date. The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver Placement Shares

 

-3-



--------------------------------------------------------------------------------

on a Settlement Date, that in addition to and in no way limiting the rights and
obligations set forth in Section 9(a) hereto, it will (i) hold CF&Co harmless
against any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to CF&Co any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, CF&Co that as of the date of this Agreement and as
of each Representation Date (as defined in Section 7(m) below) on which a
certificate is delivered pursuant to Section 7(m) of this Agreement, and as of
the time of each sale of any Shares pursuant to this Agreement (each, an
“Applicable Time”), as the case may be:

(a) Effectiveness. The Registration Statement has become effective; no stop
order suspending the effectiveness of the Registration Statement is in effect,
and no proceedings for such purpose are pending before or, to the knowledge of
the Company, threatened by the Commission. The Company satisfies all conditions
and requirements for filing the Registration Statement on Form S-3 under the
Securities Act and the applicable rules and regulations of the Commission
thereunder as set forth in the Commission’s Form S-3.

(b) Registration Statement, Prospectus and Incorporated Documents. (i) Each
document, if any, filed or to be filed pursuant to the Exchange Act and
incorporated by reference in the Registration Statement or the Prospectus
complied or will comply when so filed in all material respects with the Exchange
Act and the applicable rules and regulations of the Commission thereunder,
(ii) each part of the Registration Statement at each respective time the
Registration Statement became effective, at each deemed effective date with
respect to CF&Co pursuant to Rule 430B(f)(2) of the Securities Act and as of
each Settlement Date, did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iii) the Registration
Statement as of the date hereof does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iv) the Registration
Statement, at each respective time the Registration Statement became effective,
at each deemed effective date with respect to CF&Co pursuant to Rule 430B(f)(2)
of the Securities Act, as of each Settlement Date, and as of the date hereof,
and the Prospectus, when filed, complied and will comply in all material
respects with the Securities Act and the applicable rules and regulations of the
Commission thereunder, (v) each broadly available road show, if any, when
considered together with the Prospectus, does not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (vi) as of its date, the date hereof, the Applicable
Time, and each Settlement Date, the Prospectus does not contain and, as amended
or supplemented, if applicable, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except that the representations and warranties set forth in this
paragraph do not apply to statements or omissions in the Registration Statement,
the or the Prospectus based upon information relating to any Agent Content (as
defined below).

(c) Status Under the Securities Act. The Company is not an “ineligible issuer”
and is a well-known seasoned issuer in connection with the offering pursuant to
Rules 164, 405 and 433 under the Securities Act. Any Issuer Free Writing
Prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations

 

-4-



--------------------------------------------------------------------------------

of the Commission thereunder. Each Issuer Free Writing Prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or on behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. The Company has not prepared, used or referred to,
and will not, without CF&Co’s prior consent, prepare, use or refer to, any
Issuer Free Writing Prospectus in connection with a Placement.

(d) Financial Statements. The historical financial statements of the Company and
its consolidated subsidiaries and the related notes thereto included or
incorporated by reference in the Registration Statement and the Prospectus
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable and present fairly the
financial position of the Company and its consolidated subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods covered
thereby, and any supporting schedules included or incorporated by reference in
the Registration Statement present fairly the information required to be stated
therein; and the other financial information included or incorporated by
reference in the Registration Statement and the Prospectus has been derived from
the accounting records of the Company and its consolidated subsidiaries and
presents fairly the information shown thereby. The interactive data in
eXtensible Business Reporting Language incorporated by reference into the
Registration Statement and the Prospectus has been prepared in accordance with
the Commission’s rules and guidelines applicable thereto (the “XBRL Data”).

(e) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement and the Prospectus, (i) there has not been any change in
the capital stock (other than the issuance of shares of Common Stock upon
exercise of stock options and warrants described as outstanding in, and the
grant of options and awards under existing equity incentive plans described in,
the Registration Statement and the Prospectus), long-term debt of the Company or
any of its subsidiaries, or any dividend or distribution of any kind declared,
set aside for payment, paid or made by the Company on any class of capital
stock, or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, properties,
management, financial position, stockholders’ equity, results of operations of
the Company and its subsidiaries taken as a whole; (ii) neither the Company nor
any of its subsidiaries has entered into any transaction or agreement that is
material to the Company and its subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries taken as a whole; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business either from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority, except in each case as otherwise disclosed in the Registration
Statement and the Prospectus.

(f) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are

 

-5-



--------------------------------------------------------------------------------

engaged, except where the failure to be so qualified or in good standing or have
such power or authority would not, individually or in the aggregate, be
reasonably expected to have a material adverse effect on the business,
properties, management, financial position, stockholders’ equity, results of
operations of the Company and its subsidiaries taken as a whole or on the
performance by the Company of its obligations under this Agreement (a “Material
Adverse Effect”). The subsidiaries listed in Schedule 4 to this Agreement are
the only significant subsidiaries of the Company.

(g) Capitalization. The Company has an authorized capitalization as set forth in
the Registration Statement and the Prospectus under the caption “Description of
capital stock”; all the outstanding shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable
and except as described in or contemplated by the Registration Statement and the
Prospectus, are not subject to any pre-emptive or similar rights; except as
described in or expressly contemplated by the Registration Statement and the
Prospectus, there are no outstanding rights (including, without limitation,
pre-emptive rights), warrants or options to acquire, or instruments convertible
into or exchangeable for, any shares of capital stock or other equity interest
in the Company or any of its subsidiaries, or any contract, commitment,
agreement, understanding or arrangement of any kind relating to the issuance of
any capital stock of the Company or any such subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options; the capital
stock of the Company conforms in all material respects to the description
thereof contained in the Registration Statement and the Prospectus; and all the
outstanding shares of capital stock or other equity interests of each subsidiary
owned, directly or indirectly, by the Company have been duly authorized and
validly issued, are fully paid and non-assessable and are owned directly or
indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer (other than transfer
restrictions under applicable securities laws) or any other claim of any third
party except as described in the Registration Statement and the Prospectus.

(h) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Company and its
subsidiaries (the “Company Stock Plans”), (i) each Stock Option intended to
qualify as an “incentive stock option” under Section 422 of the Code so
qualifies, (ii) each grant of a Stock Option was duly authorized no later than
the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of NASDAQ and any other
exchange on which Company securities are traded, and (iv) each such grant was
properly accounted for in accordance with accounting principles generally
accepted in the United States (“GAAP”) in the financial statements (including
the related notes) of the Company and disclosed in the Company’s filings with
the Commission in accordance with the Exchange Act and all other applicable
laws. The Company has not knowingly granted, and there is no and has been no
policy or practice of the Company of granting, Stock Options prior to, or
otherwise coordinating the grant of Stock Options with, the release or other
public announcement of material information regarding the Company or its
subsidiaries or their results of operations or prospects.

 

-6-



--------------------------------------------------------------------------------

(i) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder; and
all action required to be taken for the due and proper authorization, execution
and delivery by it of this Agreement and the consummation by it of the
transactions contemplated hereby has been duly and validly taken.

(j) Sales Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(k) The Shares. The Shares to be issued and sold by the Company hereunder have
been duly authorized and, when issued and delivered and paid for as provided
herein, will be validly issued, will be fully paid and nonassessable and will
conform in all material respects to the descriptions thereof in the Registration
Statement and the Prospectus; and, except as described in or expressly
contemplated by the Registration Statement and the Prospectus, the issuance of
the Shares is not subject to any pre-emptive or similar rights.

(l) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, lease,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject; or (iii) in violation of any law
or statute or any judgment, order, rule or regulation of any court or
arbitrator, administrative agency or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(m) No Conflicts. The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Shares and the consummation of the
transactions contemplated by this Agreement will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator, administrative
agency, or governmental or regulatory authority, except, in the case of clauses
(i) and (iii) above, for any such conflict, breach, violation, lien, charge,
encumbrance or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(n) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement, the issuance and sale of the Shares by the
Company and the consummation of the transactions contemplated by this Agreement,
except for the registration of the Shares under the Securities Act and such
consents, approvals, authorizations, orders, registrations and qualifications as
may be required under applicable state securities laws in connection with the
purchase and distribution of the Shares by CF&Co or that have been obtained on
or prior to the date of this Agreement.

 

-7-



--------------------------------------------------------------------------------

(o) Legal Proceedings. Except as described in the Registration Statement and the
Prospectus, there are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Company or any of its
subsidiaries is a party or to which any property of the Company or any of its
subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its subsidiaries, would reasonably
be expected to have a Material Adverse Effect; to the Company’s knowledge no
such investigations, actions, suits or proceedings are threatened or
contemplated by any governmental or regulatory authority or threatened by
others; and there are no statutes, regulations or contracts or other documents
that are required under the Securities Act to be filed as exhibits to the
Registration Statement or described in the Registration Statement or the
Prospectus that are not so filed as exhibits to the Registration Statement or
described in the Registration Statement and the Prospectus.

(p) Independent Registered Public Accounting Firm. Deloitte & Touche LLP, who
has audited certain financial statements of the Company and its subsidiaries, is
an independent registered public accounting firm with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(q) Title to Real and Personal Property. Except as disclosed in the Registration
Statement and the Prospectus, the Company and its subsidiaries have good and
marketable title in fee simple to, or have valid interest and rights to use, all
items of real and personal property that are material to the respective
businesses of the Company and its subsidiaries, in each case free and clear of
all liens, encumbrances, claims and defects and imperfections of title except
those that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The assets and properties owned, leased or
otherwise used by the Company are in good repair, working order and condition
(reasonable wear and tear excepted), except in such cases as their use does not
so require or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(r) Title to Intellectual Property. To the knowledge of the Company and except
as disclosed in each of the Registration Statement and the Prospectus, (i) the
conduct of its business does not infringe, misappropriate, dilute or otherwise
conflict with any intellectual property rights of others except for those
infringements, misappropriations, dilutions or conflicts that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (ii) in the four years prior to the date of this Agreement, the
Company and its subsidiaries have not received any written notice of any claim
of infringement, misappropriation, dilution of, or conflict with, any such
rights of others that if determined in a manner adverse to the Company, would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (iii) there is no infringement, misappropriation, dilution
or other conflict with Company Intellectual Property (as defined below) by any
third party, except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. As used in this Section 6(r),
“Company Intellectual Property” means the rights of the Company and its
subsidiaries to all material patents, patent applications, patent rights,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, inventions and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) or other intellectual property to the extent
necessary for the conduct of their respective businesses.

 

-8-



--------------------------------------------------------------------------------

(s) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders or other affiliates of the Company or any
of its subsidiaries, on the other, that would be required by the Securities Act
to be described in the Registration Statement and the Prospectus and that is not
so described in such documents.

(t) Investment Company Act. Neither the Company nor any of its subsidiaries, is
and, after giving effect to the offering and sale of the Shares and the
application of the proceeds thereof as described in the Registration Statement
and the Prospectus, will be required to register as an “investment company” or
an entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).

(u) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof; and except as otherwise disclosed in the Registration Statement
and the Prospectus, there is no tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or any of its
subsidiaries or any of their respective properties or assets (except for such
taxes that are not delinquent or that are being contested in good faith and by
proper proceedings, and against which adequate reserves are being maintained in
accordance with generally accepted accounting principles).

(v) Licenses and Permits. Except with respect to the FCC Licenses, the State
Licenses and the Underlying Licenses (each as defined below), the Company and
its subsidiaries possess all licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental, administrative or
regulatory authorities that are necessary for the ownership, lease and operation
of their respective properties or the conduct of their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to possess or make the same would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and except as
described in the Registration Statement and the Prospectus, neither the Company
nor any of its subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization or has
any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course.

(w) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the best knowledge of the
Company, is contemplated or threatened, and the Company is not aware of any
existing or imminent labor disturbance by, or dispute with, the employees of any
of its or its subsidiaries’ principal suppliers, contractors or customers,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(x) Compliance with and Liability under Environmental Laws. Except as otherwise
disclosed in each of the Registration Statement and the Prospectus, (i) the
Company and its subsidiaries (x) are, and at all prior times were, in compliance
with any and all applicable federal, state, local and foreign laws, rules,
regulations, requirements, decisions and orders relating to the protection of
worker or public health or safety, the environment, natural resources, hazardous
or toxic substances or wastes, or to pollutants or contaminants, including
without limitation petroleum and other products (collectively, “Environmental
Laws”), (y) have received and are in compliance with all permits, licenses,
certificates or other authorizations or approvals required of

 

-9-



--------------------------------------------------------------------------------

them under applicable Environmental Laws to conduct their respective businesses,
and (z) have not received written notice of any actual or potential liability
under or relating to any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, or to pollutants or contaminants, including without limitation petroleum
and other products, that would with respect to clause (x), (y) or (z),
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, and (ii) there are no costs
or liabilities associated with Environmental Laws of or relating to the Company
or its subsidiaries, except in the case of each of (i) and (ii) above, for any
such failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (iii) except as
described in each of the Registration Statement and the Prospectus, (x) there
are no proceedings that are pending, or that are known to be contemplated,
against the Company or any of its subsidiaries under any Environmental Laws in
which a governmental entity is also a party, other than such proceedings
regarding which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (y) the Company and its subsidiaries
are not aware of any issues regarding compliance with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes or, pollutants or contaminants,
including without limitation petroleum and other products, that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (z) none of the Company and its subsidiaries anticipates
material capital expenditures relating to any Environmental Laws that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(y) Compliance with ERISA. (i) Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is or, in the past six years, has been maintained, administered
or contributed to by the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) for employees or former employees of the Company
or any member of its Controlled Group (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code
except where any noncompliance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan excluding transactions effected
pursuant to a statutory or administrative exemption except where any such
transaction would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; (iii) for each Plan that is subject to the
funding rules of Section 412 of the Code or Section 302 of ERISA, no failure to
meet the minimum funding standard under Section 412 of the Code or Section 302
of ERISA, whether or not waived, has occurred or is reasonably expected to occur
and, with respect to any such Plan, all minimum required contributions
determined under Section 430 of the Code have been timely made; (iv) the fair
market value of the assets of each Plan, which is subject to Section 412 of the
Code or Section 302 of Title IV of ERISA, exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan) except where any funding deficiency or the amount by which
benefits accrued exceed the fair market value of assets would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
(v) no “reportable event” (within the meaning of Section 4043(c) of ERISA) has
occurred or is reasonably expected to occur (other than an event for which the
30-day notice period is waived by regulation); and (vi) neither the Company nor
any member of its Controlled Group

 

-10-



--------------------------------------------------------------------------------

has incurred, nor reasonably expects to incur, any liability under Title IV of
ERISA (other than administrative expenses, contributions to the Plan or premiums
to the PBGC, each in the ordinary course and without default) in respect of a
Plan (including a “multiemployer plan”, within the meaning of Section 4001(a)(3)
of ERISA) in an amount that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(z) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(aa) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. The
Company and its subsidiaries maintain internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences and (v) the XBRL Data is prepared in accordance with
the Commission’s rules and guidelines applicable thereto. Except as disclosed in
the Registration Statement and the Prospectus, there are no material weaknesses
or significant deficiencies in the Company’s internal controls.

(bb) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as the Company’s management reasonably believes are adequate to
protect the Company and its subsidiaries and their respective businesses; and
neither the Company nor any of its subsidiaries has (i) received notice from any
insurer or agent of such insurer that capital improvements or other expenditures
are required or necessary to be made in order to continue such insurance or
(ii) any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage at reasonable cost from similar insurers, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(cc) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the best knowledge of the Company, any director, officer, agent, employee or
other person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

 

-11-



--------------------------------------------------------------------------------

(dd) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(ee) Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Shares hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

(ff) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends or from making any
other distribution on such subsidiary’s capital stock or membership interests,
from repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company.

(gg) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any underwriter for a brokerage commission, finder’s fee
or like payment in connection with the offering and sale of the Shares.

(hh) No Registration Rights. Except as disclosed in the Registration Statement
or the Prospectus, no person has the right to require the Company or any of its
subsidiaries to register any securities for sale under the Securities Act by
reason of the filing of the Registration Statement with the Commission or the
issuance and sale of the Shares.

(ii) No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Shares.

(jj) Margin Rules. The application of the proceeds received by the Company from
the issuance, sale and delivery of the Shares as described in the Registration
Statement and the Prospectus will not violate Regulation T, U or X of the Board
of Governors of the Federal Reserve System or any other regulation of such Board
of Governors.

(kk) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Registration Statement and the Prospectus is
not based on or derived from sources that are reliable and accurate in all
material respects.

 

-12-



--------------------------------------------------------------------------------

(ll) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”).

(mm) FCC Licenses and Underlying Licenses and Spectrum Leases. (i) The business
of the Company and its subsidiaries, as described in the Registration Statement
and the Prospectus, is being conducted in compliance with applicable
requirements under the federal Communications Act of 1934, as amended, and the
regulations issued thereunder, all relevant rules, regulations and published
policies of the FCC (collectively, the “Telecommunications Laws”), except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. All licenses and authorizations issued by the FCC
required for the operations of the Company and its subsidiaries, including the
Spectrum Entities (as defined in the Registration Statement and the Prospectus)
as currently conducted in the markets in which the Company currently operates as
described in the Registration Statement and the Prospectus are in full force and
effect. Except for certain license renewal filings made by the Company in the
ordinary course, there are no pending modifications or amendments to any
licenses issued by the FCC to the Company or any of its subsidiaries, including
the Spectrum Entities (the “FCC Licenses” and “State Licenses”), or, to the best
of the Company’s knowledge, or to any license granted by the FCC to the lessor
to the Spectrum Entities under a Spectrum Lease (as defined in the Prospectus)
(the “Underlying Licenses”), or any revocation proceedings pending with respect
to any of such FCC Licenses or State Licenses, or, to the best of the Company’s
knowledge, to any of such Underlying Licenses, in each case, which, if
implemented or adversely decided, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No event has occurred
with respect to such FCC Licenses or State Licenses, or to the best of the
Company’s knowledge, or the Underlying Licenses, which, with the giving of
notice or the lapse of time or both, would constitute grounds for revocation of
any of the FCC Licenses or State Licenses, or the Underlying Licenses,
respectively, other than the expiration of such FCC Licenses or State Licenses,
or such Underlying Licenses, respectively, in accordance with their terms.
Except as disclosed in the Registration Statement and the Prospectus, there is
no condition, event or occurrence existing, nor, to the best of the Company’s
knowledge, is there any proceeding being conducted or threatened by any
governmental authority, which would reasonably be expected to cause the
termination, suspension, cancellation, or nonrenewal of any of the FCC Licenses
or State Licenses, or, to the best of the Company’s knowledge, the Underlying
Licenses, or the imposition of any penalty or fine by any regulatory body with
respect to any of the FCC Licenses or State Licenses, or, to the best of the
Company’s knowledge, the Underlying Licenses, or the Company or its
subsidiaries, in each case which would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(nn) No consent, approval, authorization, order or waiver of, or filing with,
the FCC is required under the Telecommunications Laws to be obtained or made by
the Company or any of its subsidiaries for the issuance and sale of the Shares
or the execution, delivery and performance of this Agreement.

(oo) The execution, delivery and performance of this Agreement by the Company in
accordance with its terms do not and will not violate any of the terms or
provisions of, or constitute a default under, any of the Telecommunications
Laws.

 

-13-



--------------------------------------------------------------------------------

(pp) The Company and its subsidiaries each have filed with the FCC all necessary
reports, documents, instruments, information and applications required to be
filed pursuant to the Telecommunications Laws, except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(qq) The issuance and sale of the Securities and the compliance by the Company
with this Agreement and the consummation of the transactions herein contemplated
will not result in a transfer of control of the Company within the meaning of
the Telecommunications Laws and the rules and policies of the FCC.

(rr) The Company and each of its subsidiaries, including the Spectrum Entities,
are legally qualified to hold the FCC Licenses or State Licenses held by such
entities.

(ss) Except as disclosed in the Registration Statement and the Prospectus, there
is no (i) outstanding decree, decision, judgment, or order that has been issued
by the FCC against the Company or any of its subsidiaries, or with respect to
the FCC Licenses or State Licenses, or (ii) notice of violation, order to show
cause, complaint, investigation or other administrative or judicial proceeding
pending or, to the best of the Company’s knowledge, threatened by or before the
FCC against the Company, any of its subsidiaries, the FCC Licenses or State
Licenses or, to the best of the Company’s knowledge, any Underlying Licenses,
that, assuming an unfavorable decision, ruling or finding, in the case of each
of (i) or (ii) above, would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(tt) All fees required by the FCC in connection with the FCC Licenses or State
Licenses and the Underlying Licenses, including any and all down payments or
installment payments required by FCC rules to be paid as of the date hereof have
been timely and fully paid.

(uu)(a) with respect to Spectrum Rights (as defined in the indentures among
Clearwire Communications LLC and Clearwire Finance, Inc., as issuers, the
guarantors party thereto, and Wilmington Trust FSB, as trustee, dated
November 24, 2009, December 9, 2009 and December 8, 2010) in the form of an FCC
License, that a Spectrum Entity holds the FCC License and that the FCC License
is currently effective in accordance with its terms and authorizes the present
use of the entire portion of the radiofrequency specified in such FCC License
for use by the Spectrum Entities throughout the entirety of the Geographic
Service Area (as defined in the Prospectus) specified in such FCC License
without any further authorization from the FCC, except to the extent that a
change in FCC rules or policies affects the ability of a Spectrum Entity to use
the entire portion of the radiofrequency specified in such FCC License; and
(b) to the knowledge of the Company with respect to Spectrum Rights in the form
of a Spectrum Lease (as defined in the Prospectus): (1) the lessor under the
spectrum lease (or, in the case of a sublease, the sublessor’s lessor) is the
authorized holder of an FCC License that is currently effective in accordance
with its terms and authorizes the present use of the entire portion of the
radiofrequency specified in such FCC License throughout the entirety of the
Geographic Service Area specified in such FCC License without any further
authorization from the FCC, except to the extent that a change in FCC rules or
policies affects the ability of a Spectrum Entity to use the entire portion of
the radiofrequency specified in such spectrum lease; (2) the Geographic Service
Area and the portion of the radiofrequency spectrum authorized for use by the
lessor in the FCC License held by the lessor includes the entirety of both the
Geographic Service Area and the portion of the radiofrequency spectrum specified
in the Spectrum Lease; and the FCC License permits the lessor to lease and the
Spectrum Lease validly leases to the Spectrum Entity that is a party thereto the
entire portion of the radiofrequency spectrum specified in the Spectrum Lease
throughout the entire Geographic

 

-14-



--------------------------------------------------------------------------------

Service Area specified in such Spectrum Lease for use by such Spectrum Entity in
its business; except to the extent that a change in FCC rules or policies
affects the ability of a Spectrum Entity to use the entire portion of the
radiofrequency specified in such Spectrum Lease; and (3) either (x) the spectrum
lease is of a type and category that requires FCC approval to be valid and has
currently effective FCC approval, or (y) the spectrum lease is not of a type and
category that requires FCC approval.

(vv) The Company and each of its subsidiaries possess such valid and current
licenses and authorizations issued by the FCC necessary to conduct their
respective businesses as currently conducted, and neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of, or non-compliance with, any such license or
authorization which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a
Material Adverse Effect.

(ww) Each preliminary prospectus filed as part of the Registration Statement as
originally filed or as part of any amendment thereto, or filed pursuant to Rule
424 under the Securities Act, complied when so filed in all material respects
with the Securities Act and the applicable rules and regulations of the
Commission thereunder.

(xx) Except as described in the Registration Statement and the Prospectus, the
Company has not sold, issued or distributed any shares of Common Stock during
the six-month period preceding the date hereof, including any sales pursuant to
Rule 144A under, or Regulation D or S of, the Securities Act, other than shares
issued pursuant to employee benefit plans, qualified stock option plans or other
employee compensation plans or pursuant to outstanding options, rights or
warrants.

The Company acknowledges that CF&Co and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
CF&Co, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

7. Covenants of the Company. The Company covenants and agrees with CF&Co that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by CF&Co under the Securities Act with respect to a
pending sale of the Placement Shares (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act),
(i) the Company will notify CF&Co promptly, and confirm the notice in writing,
of the time (A) when any subsequent amendment to the Registration Statement,
other than documents incorporated by reference, has been filed with the
Commission and/or has become effective or any subsequent supplement to the
Prospectus has been filed, (B) of the receipt of any comment letter from the
Commission, (C) of any request by the Commission for any amendment or supplement
to the Registration Statement or Prospectus or for additional information or
(D) when the Company becomes the subject of a proceeding under Section 8A of the
Securities Act in connection with the offering of the Shares, (ii) the Company
will prepare and file with the Commission, promptly upon CF&Co’s reasonable
request, any amendments or supplements to the Registration Statement or
Prospectus that, in CF&Co’s reasonable opinion, may be necessary or advisable in
connection with the distribution of the Placement Shares by CF&Co (provided,
however, that the failure of CF&Co to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect CF&Co’s right to
rely on the representations and warranties made by the Company in this
Agreement); (iii) the Company will not file any amendment or supplement to the

 

-15-



--------------------------------------------------------------------------------

Registration Statement or Prospectus, other than documents incorporated by
reference, relating to the offering and sale of Placement Shares under this
Agreement unless a copy thereof has been submitted to CF&Co within a reasonable
period of time before the filing and CF&Co has not reasonably objected thereto
(provided, however, that the failure of CF&Co to make such objection shall not
relieve the Company of any obligation or liability hereunder, or affect CF&Co’s
right to rely on the representations and warranties made by the Company in this
Agreement) and the Company will furnish to CF&Co at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via IDEA; and (iv) the Company will effect the filings required under
Rule 424(b) of the Securities Act, including any amendments or supplements to
the Prospectus, in the manner and within the time period required by Rule 424(b)
(without reliance on Rule 424(b)(8) of the Securities Act.

(b) Notice of Commission Stop Orders. The Company will advise CF&Co, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, any notice of objection of the
Commission to the use of the Registration Statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the Securities Act, of the
suspension of the qualification of the Placement Shares for offering or sale in
any jurisdiction, or of the initiation or threatening of any proceeding for any
such purpose; and it will use its commercially reasonable efforts to prevent the
issuance of any stop order or to obtain the lifting thereof if such a stop order
should be issued.

(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by CF&Co
under the Securities Act with respect to a pending sale of the Placement Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, so far as necessary to permit the continuance of the sale of the
Placement Shares during such period in accordance with the provisions hereof and
the Prospectus, and to file on or before their respective due dates all reports
and any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any
other provision of or under the Exchange Act. If during such period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify CF&Co, and confirm the notice
in writing, to suspend the offering of Placement Shares during such period and
the Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.

(d) Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by CF&Co under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on NASDAQ and to qualify the
Placement Shares for sale under the securities laws of such jurisdictions as
CF&Co reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the Placement Shares; provided,
however, that the Company shall not be required in connection therewith to
qualify as a foreign corporation or dealer in securities or file a general
consent to service of process in any jurisdiction.

 

-16-



--------------------------------------------------------------------------------

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to CF&Co and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as CF&Co may
from time to time reasonably request and, at CF&Co’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to CF&Co to the
extent such document is available on IDEA.

(f) Earnings Statement. The Company will timely file such reports pursuant to
the Exchange Act as are necessary in order to make generally available to its
securityholders as soon as practicable an earnings statement for the purposes
of, and to provide to CF&Co the benefits contemplated by, the last paragraph of
Section 11(a) of the Securities Act.

(g) Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all of the expenses incident to
the performance of its obligations hereunder, including, but not limited to
expenses relating to (i) the preparation, printing, filing and delivery to CF&Co
of the Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, and of this Agreement
and such other documents as may be required in connection with the offering,
purchase, sale, issuance or delivery of the Shares, (ii) the preparation,
issuance and delivery of the Placement Shares, including any stock or other
transfer taxes and any stamp or other duties payable upon the sale, issuance or
delivery of the Shares to CF&Co, (iii) the qualification of the Placement Shares
under securities laws in accordance with the provisions of Section 7(d) of this
Agreement, including filing fees (provided, however, that any fees or
disbursements of counsel for CF&Co in connection therewith shall be paid by
CF&Co), (iv) the printing and delivery to CF&Co of copies of the Prospectus and
any amendments or supplements thereto, and of this Agreement, (v) the fees and
expenses incurred in connection with the listing or qualification of the
Placement Shares for trading on NASDAQ, (vi) the fees and expenses of any
transfer agent or registrar for the Shares, and (vii) filing fees incident to,
and fees and expenses, if any, in connection with, the review of the Commission
or the Financial Industry Regulatory Authority.

(h) Use of Proceeds. The Company will apply the Net Proceeds in accordance in
all material respects with the statements under the caption “Use of Proceeds” in
the Prospectus.

(i) Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, the Company shall provide CF&Co notice, subject to CF&Co’s agreement
to keep the information in such notice confidential, as promptly as reasonably
possible before the Company offers to sell, contracts to sell, sells, grants any
option to sell or otherwise disposes of any shares of Common Stock (other than
Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in

 

-17-



--------------------------------------------------------------------------------

connection with the (i) issuance, grant or sale of Common Stock, options to
purchase shares of Common Stock or Common Stock issuable upon the exercise of
options or other equity awards pursuant to any stock option, stock bonus or
other stock plan or arrangement described in the Prospectus, (ii) the issuance
of securities in connection with an acquisition, merger or sale or purchase of
assets or properties, (iii) issuance of securities pursuant to the requirements
of that certain Equityholders’ Agreement of the Company made as of November 28,
2008 or (iv) the issuance or sale of Common Stock pursuant to any dividend
reinvestment plan that the Company may adopt from time to time, provided the
implementation of such is disclosed to CF&Co in advance.

(j) Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company tenders a Placement Notice or sells Placement
Shares, advise CF&Co promptly after it shall have received notice or obtained
knowledge thereof, of any information or fact that would alter or affect in any
material respect any opinion, certificate, letter or other document provided to
CF&Co with respect to such Placement Notice or Placement Shares pursuant to this
Agreement.

(k) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by CF&Co or its agents in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as CF&Co may
reasonably request.

(l) Required Filings Relating to Placement of Placement Shares. The Company
agrees that it will (i) file and disclose in a prospectus supplement with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (each and every filing under Rule 424(b), a “Filing Date”) or (ii) disclose
in its annual reports on Form 10-K and quarterly reports on Form 10-Q, as
applicable, the number of Shares sold through CF&Co under this Agreement, the
Net Proceeds to the Company and the compensation paid by the Company with
respect to sales of Shares pursuant to this Agreement during the relevant
period; the Company agrees to deliver such number of copies of each such
prospectus supplement (if any) to each exchange or market on which such sales
were effected as may be required by the rules or regulations of such exchange or
market.

(m) Representation Dates; Certificate. On or prior to the date that the first
Shares are sold pursuant to the terms of this Agreement and each time the
Company (i) files the Prospectus relating to the Placement Shares or amends or
supplements the Registration Statement or the Prospectus relating to the
Placement Shares by means of a post-effective amendment, sticker, or supplement
but not by means of incorporation of document(s) by reference to the
Registration Statement or the Prospectus relating to the Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act; (iii) files its
quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information (other than to “furnish”
information pursuant to Items 2.02 or 7.01 of Form 8-K under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”); the Company shall furnish
CF&Co with a certificate, in the form attached hereto as Exhibit 7(m) no later
than the third Trading Day after any Representation Date. The requirement to
provide a certificate under this Section 7(m) is hereby waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the date the Company delivers a Placement
Notice hereunder (which for such calendar quarter shall be considered a
Representation Date); provided, however, that such waiver shall not apply for
any Representation Date on which the Company files its annual report on

 

-18-



--------------------------------------------------------------------------------

Form 10—K. Such waiver shall be automatically reinstated immediately following
the final Settlement Date with respect to the Placement Shares covered by such
Placement Notice. Notwithstanding the foregoing, if the Company subsequently
decides to sell Placement Shares following a Representation Date when the
Company relied on such waiver and did not provide CF&Co with a certificate under
this Section 7(m), then before the Company delivers the Placement Notice or
CF&Co sells any Placement Shares, the Company shall provide CF&Co with a
certificate, in the form attached hereto as Exhibit 7(m), dated the date of the
Placement Notice.

(n) Legal Opinion. On or prior to the date that the first Shares are sold
pursuant to the terms of this Agreement and no later than the third Trading Day
after each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 7(m) for which no
waiver is applicable and upon the delivery of a certificate pursuant to
Section 7(m), the Company shall cause to be furnished to CF&Co the written
opinions and 10b-5 statements of Kirkland & Ellis LLP (“Company Counsel”), dated
the date that the opinion is required to be delivered, substantially similar to
the forms attached hereto as Exhibit 7(n)(i) and Exhibit 7(n)(ii), such opinion
modified, as necessary, to relate to the Registration Statement and the
Prospectus as then amended or supplemented; provided, however, that in lieu of
such opinion for subsequent Representation Dates, counsel may furnish CF&Co with
a letter (a “Reliance Letter”) to the effect that CF&Co may rely on a prior
opinion delivered under this Section 7(n) to the same extent as if it were dated
the date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date). In rendering such opinions, such
counsel may rely, as to matters of fact (but not as to legal conclusions), to
the extent they deem proper, on certificates of responsible officers of the
Company and public officials.

(o) Comfort Letter. On or prior to the date that the first Shares are sold
pursuant to the terms of this Agreement and no later than the third Trading Day
of each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 7(m) for which no
waiver is applicable and upon the delivery of a certificate pursuant to
Section 7(m), the Company shall cause Deloitte & Touche LLP to furnish CF&Co
letters (the “Comfort Letters”), dated the date the Comfort Letter is delivered,
in form and substance reasonably satisfactory to CF&Co, (i) confirming that they
are an independent registered public accounting firm within the meaning of the
Securities Act and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with underwritten public offerings (the first such letter, the
“Initial Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

(p) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, or purchase the Shares to be issued and sold
pursuant to this Agreement, or pay anyone any compensation for soliciting
purchases of the Shares other than CF&Co; provided, however, that the Company
may bid for and purchase shares of its Common Stock in accordance with Rule
10b-18 under the Exchange Act.

(q) Compliance with Laws. The Company will comply in all material respects with
all applicable securities and other applicable laws, rules and regulations,
including, without limitation,

 

-19-



--------------------------------------------------------------------------------

the Sarbanes-Oxley Act, and use its commercially reasonable efforts to cause the
Company’s directors and officers, in their capacities as such, to comply in all
material respects with such laws, rules and regulations, including, without
limitation, the provisions of the Sarbanes-Oxley Act.

(r) Investment Company Act. The Company will use its commercially reasonable
efforts to conducts its affairs in such a manner so as to ensure that neither
the Company nor any of its subsidiaries will be required to register as an
investment company under the Investment Company Act, except as otherwise
determined by the Board of Directors of the Company to be in the best interests
of stockholders.

(s) No Offer to Sell. Other than a free writing prospectus (as defined in Rule
405 under the Act) approved in advance by the Company and CF&Co in its capacity
as agent hereunder, neither CF&Co nor the Company (including its agents and
representatives, other than CF&Co in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Act), required to be filed with the Commission, that
constitutes an offer to sell or solicitation of an offer to buy the Shares as
contemplated to be sold pursuant to this Agreement.

(t) Undertakings. The Company will use its commercially reasonable efforts to
comply with all of the provisions of any undertakings in the Registration
Statement.

8. Conditions to CF&Co’s Obligations. The obligations of CF&Co hereunder with
respect to a Placement will be subject to the accuracy and completeness of the
representations and warranties made by the Company herein, to the due
performance by the Company of its obligations hereunder, to the completion by
CF&Co of a due diligence review satisfactory to CF&Co in its reasonable
judgment, and to the continuing satisfaction (or waiver by CF&Co in its sole
discretion) of the following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of its subsidiaries of any request
for additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus or in any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in the Registration Statement,
related Prospectus or such documents so that, in the case of the Registration
Statement, it will not contain any materially untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not

 

-20-



--------------------------------------------------------------------------------

misleading and, that in the case of the Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(c) No Misstatement or Material Omission. CF&Co shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in CF&Co’s
reasonable opinion is material, or omits to state a fact that in CF&Co’s
reasonable opinion is material and that is required to be stated therein or is
necessary to make the statements therein not misleading.

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission and incorporated by reference in
the Prospectus, there shall not have been any material adverse change, on a
consolidated basis, any Material Adverse Effect on the Company and its
subsidiaries, taken as a whole, or any development that could reasonably be
expected to result in such a Material Adverse Effect on the Company and its
subsidiaries, taken as a whole, or any downgrading in or withdrawal of the
rating assigned to any of the Company’s securities by any rating organization or
a public announcement by any rating organization that it has under surveillance
or review its rating of any of the Company’s securities, the effect of which, in
the case of any such action by a rating organization described above, in the
reasonable judgment of CF&Co (without relieving the Company of any obligation or
liability it may otherwise have), is so material as to make it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

(e) Legal Opinions. CF&Co shall have received the opinions of Company Counsel
required to be delivered pursuant to Section 7(n) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(n).

(f) Comfort Letter. CF&Co shall have received the Comfort Letters required to be
delivered pursuant to Section 7(o) on or before the date on which such delivery
of such letter is required pursuant to Section 7(o).

(g) Representation Certificate. CF&Co shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

(h) No Suspension. Trading in the Shares shall not have been suspended on the
NASDAQ.

(i) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to CF&Co
such appropriate further information, certificates and documents as CF&Co may
have reasonably requested. All such opinions, certificates, letters and other
documents shall have been in compliance with the provisions hereof. The Company
shall have furnished CF&Co with such conformed copies of such opinions,
certificates, letters and other documents as CF&Co shall have reasonably
requested.

(j) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

-21-



--------------------------------------------------------------------------------

(k) Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on NASDAQ, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on NASDAQ at, or prior to, the issuance of any Placement Notice.

(l) No Termination Event. There shall not have occurred any event that would
permit CF&Co to terminate this Agreement pursuant to Section 11(a).

(m) Amount of Shares to be Issued. The amount of Shares to be issued and sold
pursuant to any Placement Notice, taken together with any shares that are
issuable upon the exercise of existing pre-emptive rights, shall not exceed the
amount of authorized and unissued shares of Common Stock.

9. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
CF&Co, its affiliates, directors and officers and each person, if any, who
controls CF&Co within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, or is controlled by or is under common control
with CF&Co, from and against any and all losses, claims, damages and liabilities
(including, without limitation, reasonable legal fees and other expenses
reasonably incurred in connection with any suit, action or proceeding or any
claim asserted, as such fees are incurred), joint or several, that arise out of,
or are based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary in order to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in the Prospectus (or any amendment or supplement thereto), any Issuer
Free Writing Prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Securities Act or filed in any jurisdiction in
order to qualify the Shares under the securities laws thereof, or in any
materials or information provided to investors by, or with the approval of, the
Company in connection with the marketing of the offering of the Shares, or
caused by any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or (iii) any breach by any of the
indemnifying parties of any of their respective representations, warranties and
agreements contained in this Agreement, in each case except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to CF&Co furnished
to the Company in writing by CF&Co expressly for use therein, it being
understood and agreed that the only such information furnished by CF&Co consists
of the information described as such in subsection (b) below (the “Agent
Content”).

(b) CF&Co Indemnification. CF&Co agrees to indemnify and hold harmless the
Company, its directors, its officers who signed the Registration Statement and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to CF&Co furnished
to the Company in writing by CF&Co expressly for use in the Registration
Statement, the Prospectus (or any amendment or supplement thereto) or any Issuer
Free Writing Prospectus.

 

-22-



--------------------------------------------------------------------------------

(c) Procedures. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such person (the “Indemnified Person”) shall
promptly notify the person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced by such failure; and provided, further, that the failure
to notify the Indemnifying Person shall not relieve it from any liability that
it may have to an Indemnified Person otherwise than under paragraph (a) or
(b) above. If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded, based on
the advice of counsel, that there may be legal defenses available to it that are
different from or in addition to those available to the Indemnifying Person; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the Indemnifying Person and the Indemnified Person and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interest between them. It is understood and agreed
that the Indemnifying Person shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Persons, and that all such fees and expenses shall be promptly
paid or reimbursed as they are incurred. Any such separate firm for CF&Co, its
affiliates, directors and officers and any control persons of CF&Co shall be
designated in writing by CF&Co and any such separate firm for the Company, its
directors, its officers who signed the Registration Statement and any control
persons of the Company shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 

-23-



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages, liabilities or expenses referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages, liabilities
or expenses (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than CF&Co, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company, on the one hand, and
CF&Co on the other, from the offering of the Shares or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and CF&Co on
the other, in connection with the statements or omissions that resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and CF&Co on the other, shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Shares and the commissions received by CF&Co in
connection therewith, in each case as set forth in the table on the cover of the
Prospectus, bear to the aggregate offering price of the Shares. The relative
fault of the Company, on the one hand, and CF&Co on the other, shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by CF&Co and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and CF&Co agree that it would not be
just and equitable if contribution pursuant to this Section 9 were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above. The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages, liabilities and expenses referred to in paragraph (d) above
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses incurred by such Indemnified Person in connection with
any such action or claim. Notwithstanding the provisions of this Section 9, in
no event shall CF&Co be required to contribute any amount in excess of the
commissions received by it with respect to the offering of the Shares. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 9 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

10. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of CF&Co, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

-24-



--------------------------------------------------------------------------------

11. Termination.

(a) CF&Co shall have the right by giving notice as hereinafter specified at any
time to terminate this Agreement if (i) any Material Adverse Effect on the
Company and its subsidiaries, taken as a whole, or any development that has
actually occurred and that would reasonably be expected to result in a Material
Adverse Effect on the Company and its subsidiaries, taken as a whole, has
occurred that, in the reasonable judgment of CF&Co, may materially impair the
ability of CF&Co to sell the Placement Shares hereunder, (ii) the Company shall
have failed, refused or been unable to perform any agreement on its part to be
performed hereunder; provided, however, in the case of any failure of the
Company to deliver (or cause another person to deliver) any certification,
opinion, or letter required under Sections 7(m), 7(n), or 7(o), CF&Co’s right to
terminate shall not arise unless such failure to deliver (or cause to be
delivered) continues for more than thirty (30) days from the date such delivery
was required, (iii) any other condition of CF&Co’s obligations hereunder is not
capable of being fulfilled in a timely manner, (iv) any suspension or limitation
of trading in the Placement Shares or in securities generally on NASDAQ shall
have occurred, (v) trading generally shall have been suspended or materially
limited on or by any of the New York Stock Exchange or NASDAQ, (vi) a general
moratorium on commercial banking activities shall have been declared by federal
or New York State authorities or (vii) there shall have occurred any outbreak or
escalation of hostilities or any change in financial markets or any calamity or
crisis, either within or outside the United States, that, in the judgment of
CF&Co, is material and adverse and makes it impracticable or inadvisable to
proceed with the offering, sale or delivery of the Placement Shares on the terms
and in the manner contemplated by this Agreement and the Prospectus. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g), Section 9, Section 10, Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination. If CF&Co elects to terminate this Agreement as provided in this
Section 11(a), CF&Co shall provide the required notice as specified in
Section 12.

(b) The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party, except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

(c) CF&Co shall have the right, by giving ten (10) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g),
Section 9, Section 10, Section 16 and Section 17 hereof shall remain in full
force and effect notwithstanding such termination.

(d) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through CF&Co on the terms and subject to the conditions set forth
herein; provided, that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by CF&Co or the Company, as the case may be. If such

 

-25-



--------------------------------------------------------------------------------

termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such termination shall not become effective until the close of business
on such Settlement Date, with Placement Shares settling in accordance with the
provisions of this Agreement.

12. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to CF&Co, shall be delivered to CF&Co at Cantor Fitzgerald & Co., 499 Park
Avenue, New York, New York 10022, fax no. (212) 308-3730, Attention: Capital
Markets/Jeffrey Lumby, with copies to Stephen Merkel, General Counsel, at the
same address, with copy to: Cahill Gordon & Reindel LLP, 80 Pine Street, New
York, New York 10005, Attention: Helene Banks; or if sent to the Company, shall
be delivered to Clearwire Corporation, 1475 120th Avenue Northeast, Bellevue,
Washington 98005, fax no: (425) 216-7776, Attention: Legal Department with a
copy to Kirkland & Ellis LLP, 601 Lexington Ave, New York, New York 10022, fax
no: (212) 446-6460, Attention: Joshua N. Korff. Each party to this Agreement may
change such address for notices by sending to the parties to this Agreement
written notice of a new address for such purpose. Each such notice or other
communication shall be deemed given (i) when delivered personally or by
verifiable facsimile transmission (with an original to follow) on or before 4:30
p.m., New York City time, on a Business Day (as defined below), or, if such day
is not a Business Day on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which NASDAQ
and commercial banks in the City of New York are open for business.

13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and CF&Co and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that CF&Co may assign its rights
and obligations hereunder to an affiliate of CF&Co without obtaining the
Company’s consent.

14. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Shares.

15. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and CF&Co. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

-26-



--------------------------------------------------------------------------------

16. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws other than Section 5-1401
of the General Obligations Law. Each party hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan, for the adjudication of any dispute hereunder
or in connection with any transaction contemplated hereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

17. Waiver of Jury Trial. The Company and CF&Co each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.

18. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) CF&Co has been retained solely to act as sales agent in connection with the
sale of the Shares and that no fiduciary, advisory or agency relationship
between the Company and CF&Co has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether CF&Co has
advised or is advising the Company on other matters;

(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) the Company has been advised that CF&Co and its affiliates are engaged in a
broad range of transactions that may involve interests that differ from those of
the Company and that CF&Co has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

(d) the Company waives, to the fullest extent permitted by law, any claims it
may have against CF&Co, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that CF&Co shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

[Signature Page Follows.]

 

-27-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company and
CF&Co, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement among the Company and
CF&Co.

 

Very truly yours,

 

CLEARWIRE CORPORATION

By:   /s/ Hope F. Cochran   Name: Hope F. Cochran   Title:   Chief Financial
Officer



--------------------------------------------------------------------------------

ACCEPTED as of the date

first-above written:

CANTOR FITZGERALD & CO.

By:   /s/ Jeffrey Lumby   Name: Jeffrey Lumby   Title:   Senior Managing
Director



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

 

From: [            ]

 

Cc: [            ]

 

To: [            ]

Subject: Controlled Equity OfferingSM—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Controlled
Equity OfferingSM Sales Agreement between Clearwire Corporation (the “Company”)
and Cantor Fitzgerald & Co. (“CF&Co”) dated May 4, 2012 (the “Agreement”), I
hereby request on behalf of the Company that CF&Co sell up to [ ] shares of the
Company’s common stock, par value $0.0001 per share, at a minimum market price
of $             per share during the time period beginning [date, time] and
ending [date, time].*

Terms used herein have the meanings ascribed to them in the Agreement.

 

* The Company shall add additional parameters, such as the bracketed text above
regarding a termination date, to the Placement Notice as it may deem necessary
at any time.

 

SCHEDULE 1



--------------------------------------------------------------------------------

SCHEDULE 2

CANTOR FITZGERALD & CO.

Jeffrey Lumby JLumby@cantor.com

Joshua R. Feldman JFeldman@cantor.com

Peter Dippolito PDippolito@cantor.com

CLEARWIRE CORPORATION

Hope F. Cochran Hope.Cochran@clearwire.com Clearwire Corporation, 1475 120th
Avenue Northeast, Bellevue, Washington 98005, fax no: (425) 216-7776

Broady R. Hodder Broady.Hodder@clearwire.com Clearwire Corporation, 1475 120th
Avenue Northeast, Bellevue, Washington 98005, fax no: (425) 216-7776

 

SCHEDULE 2



--------------------------------------------------------------------------------

SCHEDULE 3

Compensation

CF&Co shall be paid compensation equal up to 2.0% of the gross proceeds from the
sales of Shares pursuant to the terms of this Agreement.

 

SCHEDULE 3



--------------------------------------------------------------------------------

SCHEDULE 4

Significant Subsidiaries

Clearwire Communications LLC

Clearwire Legacy LLC

Clear Wireless LLC

Clearwire XOHM LLC

NSAC LLC

 

SCHEDULE 4